Citation Nr: 1013213	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  03-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a throat 
and neck injury (other than residual surgical scarring), to 
include retropharyngeal abscess manifested by mild 
dysphonia.  


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

Procedural history

In the above-referenced August 2002 rating decision, the RO 
denied the Veteran's service-connection claim for residuals 
of a throat and neck injury.  The Veteran disagreed and 
perfected an appeal as to that issue.

In December 2004, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which 
was chaired by the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

The Board denied the Veteran's claim in a February 2006 
decision.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court vacated the Board's February 2006 
decision in January 2007, and remanded it for additional 
evidentiary development.  In March 2007, the Board remanded 
the Veteran's claim to the agency of original jurisdiction 
to afford the Veteran a new VA examination, in accordance 
with Court's Order.

Following this examination, the Veteran's claim was returned 
to the Board for further appellate review.  In March 2008, 
the Board denied the Veteran's claim for a second time.  
Again, the Veteran appealed to the Court, and in an October 
2009 Memorandum Decision, the Court vacated and remanded the 
Board's March 2008 decision.  This decision will be 
discussed in more detail below.


The Veteran's file has been returned to the Board.  The 
Board sent the Veteran a letter in January 2010, notifying 
him that he may submit any additional argument or evidence 
in relation to his claim.  In February 2010, the Veteran's 
attorney submitted a written statement indicating that the 
Veteran had "no additional evidence to submit at this time," 
and requesting that the Board "complete any further 
development and render its decision as quickly as possible."                       
See the February 2, 2010 letter from the Veteran's attorney.  

Issues not on appeal

In the above-referenced March 2008 decision, the Board 
granted the Veteran's service-connection claim for residual 
surgical neck scarring.  The RO subsequently assigned the 
Veteran's scar disability a 30 percent rating effective May 
13, 2002.  To the Board's knowledge, the Veteran has not 
disagreed with the RO's assigned rating or effective date.  
Accordingly, the issues are not in appellate status.              
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].


FINDING OF FACT

The competent evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed throat disability and his military service.


CONCLUSION OF LAW

A throat disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
throat disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The October 2009 Memorandum Decision

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of             38 U.S.C. § 
7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with Fletcher in mind.

In its October 2009 Memorandum Decision, the Court 
determined that the Board failed to make credibility 
findings as to the Veteran's lay testimony in its March 2008 
decision, which denied the Veteran's service-connection 
claim.  The Court specifically remanded the claim so that 
the Board can make this credibility finding, and support its 
conclusions with an adequate statement of  reasons and 
bases, as required by 38 U.S.C. § 7104(d)(1).  See the 
October 2009 Memorandum Decision, pages 3 and 4.  Per these 
instructions, the credibility of the Veteran's lay testimony 
will be discussed in detail below.

Stegall concerns

As was alluded to in the Introduction, the Court initially 
remanded the Veteran's claim in January 2007, so that the 
Board can obtain a new medical opinion by a "qualified 
physician."  See the January 2007 Joint Motion for Remand, 
page 3.  

In that regard, the Board remanded the Veteran's service-
connection claim to the AOJ for further evidentiary 
development in a March 2007 decision.  In particular, the 
Board instructed the AOJ to supply the Veteran specific 
notice consistent with 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and the requirements set out in the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board also instructed the AOJ to schedule the 
Veteran for a VA otolaryngology examination to determine the 
nature and etiology of the Veteran's current throat 
disability.  The AOJ was then to readjudicate the Veteran's 
claim.

The RO sent the Veteran appropriate notification in 
accordance with the Board's remand instructions in a June 
14, 2007 letter.  This letter will be discussed in more 
detail below.  Additionally, the Veteran attended a Nose, 
Sinus, Larynx, and Pharynx VA examination on August 29, 
2007.  The VA examiner's report has been associated with the 
Veteran's claims folder.  Finally, the RO readjudicated the 
Veteran's claim in a September 2007 supplemental statement 
of the case (SSOC).  

The Veteran has asserted that the Board did not comply with 
the original instructions of the January 2007 Joint Motion, 
which as noted above, required the Board to obtain a medical 
opinion concerning the nature and etiology of the Veteran's 
throat disability from a "qualified professional."  
Crucially however, the Court's October 2009 Memorandum 
Decision specifically determined that there was in fact 
substantial compliance with remand instructions, despite the 
fact that the RO obtained a VA examination from an 
internist, rather than an ear, nose, and throat specialist.  
See the October 2009 Memorandum Decision, pages 4 and 5;        
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
[substantial compliance, not absolute compliance, is 
required].  The Court pointed out that the examiner reviewed 
the claims file, conducted a physical examination, supplied 
a detailed examination report with detailed rationale in 
support of his decision, and was able to provide the 
information that the Board requested.  

Thus, there is compliance with the Court's January 2007 and 
the Board's March 2007 remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

 The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated June 18, 2002 and June 14, 2007, including evidence of 
"a relationship between your disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced June 2007 letter, whereby the Veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised in the letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The Veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the June 
2007 letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The June 2007 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the June 2007 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) 
as detailed above.  The Veteran was provided specific notice 
as to elements (4) and (5), degree of disability and 
effective date, in the above-referenced June 2007 letter 
from the RO.  In any event, because the Veteran's claim is 
being denied, elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in August 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the June 2007 VCAA 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
readjudicated in a September 2007 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran testified before 
the undersigned in December 2004, and has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

The Board adds that its March 2008 decision contained a 
discussion concerning VCAA compliance.  See the March 2008 
Board decision, pages 3-5.  The Court's October 2009 
Memorandum Decision, did not mention any VCAA deficiencies, 
either as to adequacy of VCAA notice furnished by the RO or 
as to the Board's discussion of the adequacy of such notice 
in its March 2008 decision.  The Board is confident that if 
there were errors in terms of VCAA notice, or the Board's 
discussion thereof, this would have been brought to the 
Board's attention for the sake of judicial economy.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's in-service treatment records 
and post-service VA treatment records have been associated 
with the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in August 2007.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes, despite the 
Veteran's above-referenced claims to the contrary.  See 38 
C.F.R. § 4.2 (2009).  Furthermore, the Board observes that 
the Court has addressed the adequacy of the August 2007 
examination report in its October 2009 Memorandum Decision.  
The Court noted that "the August 2007 medical opinion is 
competent, adequate, and supported by a detailed rationale."  
See the Court's October 2009 Memorandum Decision, pages 4 
and 5.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of an attorney, and testified 
before the undersigned Acting Veterans Law Judge in December 
2004.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of the disease or injury in 
service, and (3) evidence of a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);      
see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
[holding that the type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed].

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran contends that he has a current neck 
or throat disability that is causally related to an injury 
he sustained during his active duty military service. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the disease or injury in 
service, and (3) evidence of a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Hickson, supra.  

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran has a current diagnosis of 
"dysphonia," which is defined as "any impairment of voice; a 
speech disorder or other difficulty in speaking."                          
See the August 2007 VA examiner's report, page 3; see also 
Dorland's Illustrated Medical Dictionary, 31st ed., 2007.  
Accordingly, Hickson element (1) is satisfied.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.  

Concerning in-service disease, the Veteran's service 
treatment records do not reflect any in-service treatment 
for, or diagnosis of a neck or throat disease.  Indeed, the 
Veteran's December 1969 separation examination was 
pertinently negative as to any disease of the throat.  

Concerning in-service injury, the Veteran contends that 
while playing pool with fellow soldiers in 1969, he 
sustained a throat injury after a pool cue dropped into his 
mouth and down into his throat.  See the December 2004 
hearing transcript, page 3.  The Veteran's service treatment 
records clearly document this injury, noting that in 
November 1969, the Veteran sustained a "possible wound in 
[his] throat" due to a "pool cue."  See the Veteran's 
November 3, 1969 Chronological Record of Medical Care.  The 
Veteran developed a retropharyngeal abscess, which was 
surgically drained on November 4, 1969.  See the Veteran's 
November 4, 1969 surgery report.  Accordingly, in-service 
injury to the throat is clearly demonstrated, and Hickson 
element (2) is satisfied as well.  

With respect to crucial Hickson element (3), relationship or 
nexus, there is conflicting medical evidence of record as to 
the etiology of the Veteran's current dysphonia.  

In the Veteran's favor is an April 2003 VA post-service 
report noting treatment for "hoarseness of 34 years duration 
[following] a pool stick down the throat with a subsequent 
left neck abscess . . ."  The treating physician, Dr. M.G., 
noted that the Veteran's left vocal cord was "out of phase," 
and that such was due "to prior trauma."  See the Veteran's 
April 25, 2003 VA Consult Report.  A subsequent March 4, 
2004 VA physician, R.A.M., also noted "voice disturbance 
related to injury '69 on active duty."  

Against the Veteran's claim are the opinions of both the 
October 2003 and August 2007 VA examiners.  The October 2003 
VA examiner pertinently determined after a review of the 
Veteran's claims folder and upon a physical examination of 
the Veteran's throat, that the Veteran's current dysphonia 
was less likely related to the Veteran's military service.  
See the October 2003 VA examiner's report, page 3.   
Similarly, after his own review of the Veteran's claims file 
and a physical examination, the August 2007 VA examiner 
found "no evidence that the veteran had a continuing 
[throat] problem after his surgery."  He also noted "several 
other risk factors, including smoking and drinking," and 
concluded that absent "better documentation of a continuing 
problem, I cannot connect the incident in 1969 with [the 
Veteran's] present condition without resorting to unfounded 
speculation."     See the August 2007 VA examiner's report, 
page 3.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability. 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinion of the August 2007 VA examiner and in turn that of 
the October 2003 VA examiner (to the extent that is supports 
the conclusions reached in the August 2007 examination 
report), to be of greater probative value than the opinions 
of record to the contrary.

Indeed, the April 2003 and March 2004 VA physicians' 
opinions are essentially conclusory in nature.  That is, Dr. 
M.G. and R.A.M. merely concluded without cogent explanation 
that the Veteran's "hoarseness" was due to "prior trauma," 
or to an active duty injury.  The Board finds the August 
2007 VA examiner's opinions more probative than the April 
2003 and March 2004 VA physicians' opinions to the contrary 
because the VA examiner considered and commented on all the 
relevant facts - including, most notably, the lack a 
continuing problem following his in-service surgery, the 
lack of documented throat problem until 2002, and other 
nonservice-related risk factors such as smoking, drinking, 
and sleep apnea.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Furthermore, 
the opinion reached by the August 2007 examiner considered 
the Veteran's contentions as well as his postservice 
treatment records to include the April 2004 and March 2004 
VA treatment records.  The August 2007 opinion is likewise 
supported by the opinion reached by the October 2003 VA 
examination.  In other words, the August 2007 VA examiner's 
opinion has the proper factual foundation and predicate, 
whereas the contrary opinions of the April 2003 and March 
2004 opinions from VA physicians do not.  See, e.g., Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).
Medical opinions such as those recorded in by the VA 
physicians in April 2003 and March 2004, which lack 
supporting clinical data or supporting rationale, carry 
relatively little weight of probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the health care provider to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]  

Significantly, the contrasting negative nexus opinion of the 
October 2003 VA examiner, described above, suffers from the 
same credibility flaw as the positive opinions supplied by 
Dr. M.G. and R.A.M.  Much like these physicians, the October 
2003 VA examiner also failed to include supporting rationale 
when he concluded that the Veteran's dysphonia was "less 
likely than not service connected."  See the October 2003 VA 
examiner's report, page 3.  Accordingly, in and of itself, 
the October 2003 VA examiner's opinion also carries little 
weight of probative value.  

Crucially however, in its October 2009 Memorandum Decision, 
the Court specifically noted that the October 2003 VA 
examiner's negative opinion can have a "tendency to support 
an adequate opinion, even if it is not adequate by itself."        
See the October 2009 Memorandum Decision, page 5.  In that 
connection, the Board is not prohibited from affording 
probative weight to the October 2003 VA examiner's opinion 
if it in fact supports a similar opinion that is adequately 
reasoned, as it does in this case.

Indeed, the August 2007 VA examiner confirmed the opinion of 
the October 2003 examiner, and provided clear supporting 
rationale for his conclusion that no positive nexus between 
the Veteran's current dysphonia and his in-service injury 
can be made "without resorting to unfounded speculation."  
In particular, the August 2007 VA examiner cited specific 
instances in the Veteran's medical history where 
"hoarseness" was not identified, and highlighted the fact 
that the Veteran had a 45 year history of smoking a pack of 
cigarettes each day.  

Upon physical examination, the August 2007 VA examiner noted 
that the Veteran swallows normally, and internal examination 
of the throat was "essentially unremarkable."  Although the 
examiner acknowledged the Veteran's complaints of hoarseness 
after speaking for one or two minutes or after yelling, the 
examiner pertinently noted his inability to find any 
"evidence that the veteran had a continuing problem after 
his [in-service] surgery."  Crucially, the examiner 
identified other specific risk factors in the Veteran's 
medical history, to include a history of smoking, drinking, 
and sleep apnea, "all of which could be contributing to his 
dysphonia."  See the August 2007 VA examiner's report, page 
3; see also a January 9, 2003 VA treatment report, which 
specifically assessed the Veteran as having "sleep apnea 
voice disturbance."  

Thus, the August 2007 VA examiner's opinion against the 
Veteran's claim was specifically and clearly explained.  The 
facts underlying the opinion appear to be congruent with the 
medical record in this case, which pertinently fails to note 
any treatment for any neck or throat problems for over three 
decades following the Veteran's separation from service in 
1970.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  The August 2007 VA examiner's opinion is further 
supported by the above-referenced conclusions of the October 
2003 VA examiner, who also could not relate the Veteran's 
current throat disability to his military service.  

Accordingly, the Board finds that the preponderance of 
competent and credible medical evidence of record is against 
a finding that a medical nexus exists between the Veteran's 
dysphonia and his military service.

In a November 2007 letter, the Veteran's attorney asserted 
that a February 2003 Speech and Language Evaluation VA 
physician specifically "related the veteran's dysphonia to 
his 'neck where he has a scar which dates back to 1969 where 
[sic] he was operated on for an abscess in his neck.'"  See 
the Veteran's attorney's November 6, 2007 letter to the RO.  
However, upon review of this treatment record, the Board 
notes that this physician in fact made no such connection.  
Rather, the physician merely noted the Veteran's current 
complaints of hoarseness, and observed that the Veteran 
pointed to an area of his neck "where he has a scar which 
dates back to 1969 where he was operated on for an abscess 
in his neck."                See the February 25, 2003 VA 
Speech and Language Evaluation.  Contrary to the assertions 
of the Veteran's attorney, the examiner made no assessment 
as to etiology.  

To the extent that the Veteran himself, or his attorney, 
contends that a medical relationship exists between his 
dysphonia and service, their opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

The Veteran is however competent to testify as to his own 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), [lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge].  In 
that connection, the Veteran has asserted that he has had 
symptoms of coarseness in the throat "ever since [his] 
service continuously."  See the December 2004 hearing 
transcript, pages 7 and 8.  

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 
38 C.F.R. § 3.303(b) (2009).  After a complete review of the 
evidence of record, the Board finds that the Veteran's lay 
testimony regarding continuity of symptomatology, although 
competent, lacks credibility when weighed against the 
evidence of record as a whole.  In this regard, as a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).

Regarding credibility, the Veteran's assertions of 
continuity are contradicted by his own self-report of 
medical history during his military service.  Indeed, on his 
December 1969 Report of Medical History upon separation, and 
just one month following his in-service neck surgery, the 
Veteran specifically indicated that he did not have any 
"ear, nose or throat trouble."  Additionally, the Veteran's 
December 1969 separation examination pertinently noted a 
"normal" clinical evaluation of the Veteran's mouth and 
throat.  See the Veteran's December 1, 1969 Report of 
Medical History and Separation Examination respectively.  
In-service treatment records indicate that following the 
Veteran's neck surgery, his condition on discharge was 
"good," and that he was able to return to full duty.  See 
the Veteran's November 29, 1969 Chronological Record of 
Medical Care.  There is no indication of any residual 
symptomatology to include voice disturbance, hoarseness, and 
vocal cord impairment in the service treatment records.  

In addition to these contemporaneous service records, more 
recent treatment records also contradict the Veteran's 
assertions of continuity.  In particular, although a May 19, 
2000 VA physician noted that the Veteran had "throat 
redness" with a 1 day history of a dry cough, sore throat, 
headaches, and muscle aches, the physician specifically 
identified "no swelling" or "exudate" upon examination.  
Assessment of viral syndrome was recorded; there was no 
notation of a chronic throat or neck disability.  
Additionally, an August 23, 2001 VA treatment report 
indicated a "normal" evaluation of the Veteran's ears, nose, 
and throat.  

As noted above, it was not until 2002 [more than thirty 
years following the Veteran's separation from service] when 
the Veteran first reported "hoarseness" to a treating 
physician.  See the Veteran's June 21, 2002 VA treatment 
report, [specifically noting "hoarseness. [s]mokes one 
pack/day"].  

The Board is aware of the holding in Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence.  If the Board concludes that the lay 
evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence 
should not be an absolute bar to the veteran's ability to 
prove his claim of entitlement to disability benefits based 
on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, 
the Board is permitted to determine whether lay evidence is 
credible "in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Id. at 1337.  The Board may 
also "weigh the absence of contemporaneous medical evidence 
against the lay evidence of record."  Id.  

In this case there is contemporaneous evidence of record 
that specifically contradicts the Veteran's assertion that 
he has had continuous problems with his neck or throat since 
his 1969 in-service injury.  The Board places greater weight 
of probative value on the history the Veteran presented to 
medical professionals for treatment purposes years ago 
[i.e., during service, following his throat injury] than it 
does on his recent statements to VA in connection with his 
claim for monetary benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran];        
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Moreover, the Veteran's absence of neck or throat complaints 
[both in-service following his injury and for over three 
decades after his separation] also weighs against the 
Veteran's assertions of continuity.  See Maxson, supra; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

Finally, as was discussed above, the competent medical 
evidence indicates that the Veteran's current throat 
disability is not likely related to his in-service throat 
injury or surgery, or cannot be related without "unfounded 
speculation."  The evidence also demonstrates the presence 
of multiple risk factors to include a 45 year history of 
smoking, drinking, and sleep apnea, which "could contribute 
to [the Veteran's] dysphonia."  See the August 2007 VA 
examiner's report, page 3.  Thus, supporting medical 
evidence of continuity is also lacking in this case.  See 
Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  

For the reasons identified above [i.e. the Veteran's 
conflicting medical histories, the absence of complaint or 
treatment for any throat problems for over thirty years 
following service, the VA examiners' respective negative 
nexus statements, and the Veteran's potential bias], the 
Board finds that the Veteran's lay testimony lacks 
credibility and in turn probative value, when considered in 
relation to all of the evidence of record as a whole.  

Continuity of symptomatology since service is therefore not 
demonstrated.
Accordingly, Hickson element (3), relationship or nexus, has 
not been satisfied, and the Veteran's service-connection 
claim fails on this basis.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for residuals of a throat and neck injury.  The 
benefit sought on appeal is accordingly denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a throat 
and neck injury (other than residual surgical scarring), to 
include retropharyngeal abscess manifested by mild dysphonia 
is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


